               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


United States of America,

                       Plaintiff,    Case No. 17-20184

v.                                   Judith E. Levy
                                     United States District Judge
George Eubanks (D-6),                Mona K. Majzoub
                                     Magistrate Judge
                     Defendant.
________________________________/


ORDER DENYING DEFENDANT GEORGE EUBANKS’ MOTION
                 FOR BOND [516]

     On March 12, 2020, pursuant to a Rule 11 plea agreement,

Defendant George Eubanks pled guilty to racketeering conspiracy in

violation of 18 U.S.C. § 1962(d). (ECF No. 504.) Specifically, Defendant

admitted that held a leadership position in the enterprise “YNS”—

“Young and Scandalous” or “Young and Skantless”—a gang that engages

in drug trafficking and that often uses armed and violent means to

maintain control over the Brightmoor neighborhood in Detroit, Michigan.

(Id. at PageID.7278-7280.) Defendant has been detained since February

2018 and is scheduled to be sentenced on July 21, 2020. (ECF No. 513.)
     On March 31, 2020, Defendant moved for revocation of bond,

arguing that the danger posed to him by the COVID-19 pandemic

constitutes a “compelling reason” for release under 18 U.S.C. § 3142(i).

(ECF No. 516.) For the following reasons, Defendant’s motion is

DENIED.

     As an initial matter, the Court acknowledges the increased risk

posed to Defendant by the COVID-19 pandemic. Defendant argues that

he is susceptible to pneumonia and that he suffers from asthma,

hypertension, and obesity. (ECF Nos. 516, 522.) These are all conditions

that increase Defendant’s risk of a dire outcome if exposed to COVID-19.

Those Who Are At Higher Risk, Centers for Disease Control and

Prevention   (Apr.   8,   2020),   https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-higher-risk.html.

     The Court also acknowledges that Defendant, as an incarcerated

individual, faces an increased risk of contracting COVID-19 due to his

confinement in the Livingston County Jail. On March 23, 2020, the

Centers for Disease Control and Prevention (CDC) acknowledged that

correctional and detention facilities “present[] unique challenges for

control of COVID-19 transmission among incarcerated/detained persons,


                                    2
staff, and visitors.” Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities,

Centers      for     Disease       Control      (Mar.      23,     2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html. Indeed, as of March 27,

2020, Michigan jails are attempting to lower their detained populations

“as officials scramble to remove people thought to be at high risk of

contracting the coronavirus, but little risk to the general public if they

were not behind bars.” James David Dickson, Jail populations plunge in

Metro Detroit as coronavirus spreads, Detroit News (March 27, 2020),

khttps://www.detroitnews.com/story/news/local/macomb-

county/2020/03/27/jail-populations-plunge-metro-detroit-coronavirus-

spreads/2914358001/.

     Defendant’s case does not fit this description. Unlike many

individuals currently seeking bond due to concerns about contracting

COVID-19, Defendant faces mandatory pre-sentence incarceration. 18

U.S.C. § 3143(a)(2) requires the following:

     The judicial officer shall order that a person who has been
     found guilty of an offense in a case described in subparagraph
     (A), (B), or (C) of subsection (f)(1) of section 3142 and is


                                    3
     awaiting imposition of execution of sentenced be detained
     unless—

     (A)
           (i) the judicial officer finds there is a substantial
           likelihood that a motion for acquittal or new trial will be
           granted; or

           (ii) an attorney for the Government has recommended
           that no sentence of imprisonment be imposed on the
           person; and

     (B) the judicial officer finds by clear and convincing evidence
     that the person is not likely to flee or pose a danger to any
     other person or the community.

See id. This section applies to Defendant because he pled guilty to

racketeering conspiracy: an offense covered by 18 U.S.C. § 3142(f)(1) for

which the maximum sentence is life in prison. See 18 U.S.C. §§ 1963(a),

3142(f)(1)(b) (covering “an offense for which the maximum sentence is life

imprisonment or death”). Additionally, this Court took Defendant’s guilty

plea, and determined that it was knowing and voluntary. Defendant

would therefore have no basis for filing a motion for acquittal or for a new

trial. Thus, Defendant cannot satisfy the § 3143(a)(2) requirements for

post-plea release.

     Nor can the Court release defendant pursuant to 18 U.S.C. §

3145(c). This provision allows a judicial officer to release a post-plea


                                     4
defendant under two conditions: first, the defendant must “meet[] the

conditions of release set forth in section 3143(a)(1) or (b)(1)”—in other

words, the defendant must demonstrate “by clear and convincing

evidence that the[y] are not likely to flee or pose a danger to the safety of

any other person or the community if released.” 18 U.S.C. § 3145(c); §

3143. Second, the defendant must “clearly show[] that there are

exceptional reasons why such person’s detention would not be

appropriate.” § 3145(c).

     The Court need not discuss whether the COVID-19 pandemic

constitutes an “exceptional reason” in this case, because Defendant

cannot demonstrate that he would not pose a danger to the public if

released. To this point, Defendant notes only that several witnesses

testified that “Mr. Eubanks was not known to be violent,” and to the

extent that any witness felt threatened by Defendant, “Mr. Eubanks

vehemently denies the self-serving statements of the cooperating witness

testimony.” (ECF Nos. 516, PageID.8003; 522, PageID.8055.)

     These statements are insufficient to demonstrate that Defendant

would not pose a danger to the public if released. Though the Court is not

required to consider the release factors set forth in 18 U.S.C. § 3142(g)


                                     5
when performing a § 3145(c) analysis, some courts have found the factors

helpful in determining whether a defendant has demonstrated that he is

unlikely to pose a danger to the public. See, e.g., United States v. Tolbert,

No. 3:09-CR-56, 2017 WL 6003075, at *5 (E.D. Tenn. Dec. 4, 2017). These

factors are: the nature and circumstance of the offense charged, the

weight of the evidence of dangerousness against the defendant, the

defendant’s history and characteristics, and the nature and seriousness

of any danger posed to any person or the community if the defendant

were to be released. 18 U.S.C. § 3142(g).

     Careful consideration of these factors leads the Court to conclude

that Defendant’s release would pose a threat to the community, and that

accordingly, Defendant is not entitled to bond. As to the first factor, §

3142(g) expresses a particular concern for underlying offenses that

involve firearms and controlled substances. Id. Defendant’s guilty plea to

a drug-dealing racketeering conspiracy involves both. (ECF No. 504,

PageID.7279.) Second, as to the weight of the evidence, there is a great

deal of evidence that Defendant would pose a danger to the community if

released. In his guilty plea, Defendant admitted to being involved with a

gang that employed—and continues to employ—violence to facilitate its


                                     6
control over the Brightmoor Detroit neighborhood and residents. (Id. at

PageID.7279-7280.) Regardless of whether Defendant is himself a

physically violent person, the Court finds that the potential for his return

to a position of power within the YNS gang would constitute a severe

danger to the community.

     Additionally, the Court observed multiple instances of likely

witness intimidation during Defendant’s trial. These disturbing

observations bolster the Court’s conviction that, if released on bond,

Defendant is currently capable of posing a danger to his community by

exercising threatening, potentially retributive, authority over others.

(See id. at PageID.7280 (“The prohibition on ‘snitching’ was well

publicized. Members and associates of YNS therefore understood that, if

they were to provide information about YNS to the police, they would not

only lose standing in the gang but also be subject to violent retaliation up

to and including death.”)

     Finally, though Defendant’s particular susceptibility to COVID-19

counsels in favor of his release—and the Court is deeply concerned about

Defendant’s wellbeing at Livingston County Jail during this frightening

time—the Court nevertheless concludes that the evidence of Defendant’s


                                     7
dangerousness to the public, if released, tips the balance against him.

Defendant is therefore not entitled to bond. 18 U.S.C. § 1343(a).1

      Accordingly, Defendant’s motion is DENIED.

      IT IS SO ORDERED.

Dated: April 9, 2020                           s/Judith E. Levy
Ann Arbor, Michigan                            JUDITH E. LEVY
                                               United States District Judge




                        CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 9, 2020.


                                               s/William Barkholz
                                               WILLIAM BARKHOLZ
                                               Case Manager




      1  Defendant argues that he is entitled to bond pursuant to a different statute,
18 U.S.C. § 3142(i)(4), which allows the Court to authorize temporary release “to the
extent that the judicial officer determines such release to be necessary for preparation
of the person’s defense or for another compelling reason.” Though the Court has found
in other cases that COVID-19 constitutes an independent compelling reason for
release, the Court is bound in Defendant’s case by 18 U.S.C. § 3143(a)(2), which
mandates detention for individuals, such as Defendant, who have been convicted of
particularly aggravated offenses. Id.
                                           8
